WILSON, Justice.
Defendant appeals from an order overruling plea of privilege in a damage action for alienation of affections. Appellee submits a certified copy of judgment on the merits, thereafter tried, which has become final without perfection of appeal.
The issue of venue has thereby become moot, and the appeal is dismissed. Allen v. Woodward, 111 Tex. 457, 239 S.W. 602, 22 A.L.R. 1253; Motor Securities Corp. v. Jones, Tex.Civ.App., 90 S.W.2d 858; Brown County Life Ins. Co. v. Hagins, Tex.Civ.App., 110 S.W.2d 1162, 1164; Pugh v. Childress & Marshall, Tev.Civ.App., 207 S.W.2d 182; Hanslik v. Dittfurth, Tex.Civ.App., 356 S.W.2d 495.